MOSK, J.
I concur in the judgment. The majority’s disposition is correct, and I join in it. But I cannot agree with the majority’s analysis of Penal Code sections 422.6 and 422.7 (all statutory references are to this code).
I.
The majority have misconstrued the intent requirement of section 422.6 in a manner that will make prosecuting hate crimes more difficult.
Section 422.6 provides, “No person . . . shall by force or threat of force, willfully injure, intimidate, interfere with, oppress, or threaten any . . . person” exercising his or her personal liberties “because of the other person’s race, color, religion, ancestry, national origin, disability, gender, or sexual orientation, or because he or she perceives that the other person has one or more of those characteristics.” (Id., subd. (a).) With regard to acts consisting purely of speech—i.e., threats—a showing is required that “the speech itself threatened violence against a specific person or group of persons and ... the defendant had the apparent ability to carry out the threat.” (Id., subd. (c).)
In other words, section 422.6 does no more than punish threats of violence, assaults or batteries made or committed for a particularly base motive. By contrast, the majority interpret the statute as requiring an intent to “interfere with a person’s right protected under state or federal law”—i.e., his or her civil rights. (Maj. opn., ante, p. 713.) The statute contains no such requirement.
The majority evidently take this unfortunate step because they discern a First Amendment impediment to the enforcement of section 422.6 if they do *729not read the foregoing intent requirement into it. There is, however, no such impediment. The Legislature can proscribe “threat[s] of force” (id., subd. (a)) without running afoul of the Constitution. The First Amendment confers no protection on threats of violence. (Madsen v. Women’s Health Center (1994) 512 U.S. _, _ [129 L.Ed.2d 593, 613, 114 S.Ct. 2516]; R.A.V. v. St. Paul (1992) 505 U.S. 377, 388 [120 L.Ed.2d 305, 321, 112 S.Ct. 2538].)
II.
Section 422.6 requires as the mental state an intent to injure. That is all. It does not use the phrase “specific intent.” Indeed, “specific intent” and “general intent” do not define criminal mental states. Rather, they are essentially “labels” attached to particular crimes to identify them as admitting (“specific intent”) or not admitting (“general intent”) the defense of voluntary intoxication. (People v. Cain (1995) 10 Cal.4th 1, 83-84 [40 Cal.Rptr.2d 481, 892 P.2d 1224] (conc. opn. of Mosk, J.), following People v. Hood (1969) 1 Cal.3d 444, 455-456 [82 Cal.Rptr. 618, 462 P.2d 370]; see People v. Whitfield (1994) 7 Cal.4th 437, 463 [27 Cal.Rptr.2d 858, 868 P.2d 272] (conc. & dis. opn. of Mosk, J.).) There is no need to attach one of the labels here. The issue is not implicated before this court. Indeed, there is a need not to attach either label. “Specific intent” and “general intent” have been “ ‘notoriously difficult... to define and apply,’ ” and “have proved to be mischievous.” (People v. Cain, supra, 10 Cal.4th at p. 84 (conc. opn. of Mosk, J.), quoting People v. Hood, supra, 1 Cal.3d at p. 456.) They should not be employed in analyzing section 422.6.
Section 422.7 provides an enhancement under certain circumstances for a misdemeanor motivated by hatred for the victim and committed “for the purpose of intimidating or interfering with that other person’s” constitutionally or statutorily protected liberties. The mental state required is that of “purpose.” The majority also affix the label “specific intent” to the enhancement defined by section 422.7, but the statute nowhere contains those words. As is true with regard to section 422.6, the use of such a label is “mischievous.” (People v. Cain, supra, 10 Cal.4th at p. 84 (conc. opn. of Mosk, J.).)
Although the majority’s analysis is flawed, the disposition is correct. I therefore concur in the judgment.